DETAILED ACTION
he present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
2.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: distributing plurality of ideas to a group of participants; collecting from each participant a rating for each idea; recording an evaluation time for each participant and each idea; and forming a weighted rating from each rating and each corresponding evaluation time.


— 	Considering claim 18, the following claimed limitations recite an abstract idea: 
distributing a first plurality of ideas to a group of participants; collecting from each participant a first rating for each idea in the first plurality; selecting a first winning idea from the first plurality in response to the first ratings; collecting a first approval rating from each participant in response to the first winning idea; distributing a second plurality of ideas to the group of participants; collecting from each participant a second rating for each idea in the second plurality; selecting a second winning idea from the second plurality in response to the second ratings; collecting a second approval rating from each participant in response to the second winning idea; determining a third plurality of ideas in response to the first and second approval ratings; distributing a third plurality of ideas to the group of participants; collecting from each participant a third rating for each idea in the third plurality; and selecting a third winning idea from the third plurality in response to the third ratings.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, and/or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). 
For instance, considering claims 1-17, a plurality of participants participate in a social activity, wherein each participant rates an idea(s) distributed to him/her, and an evaluation time for each participant and idea is recorded; and wherein a weighted rating is formed from each rating and the corresponding evaluation time, etc. 
Similarly, considering claims 18-20, a plurality of participants participate in a social activity, wherein a first plurality of ideas is distributed to a group of participants, and thereby a first wining idea is selected after collecting—from each participant—a first rating for each idea; and a first approval rating is subsequently collected from each participant in response to the first wining idea; and wherein one or more of the above steps are repeated for a number of rounds; such as, a third round where a third wining idea is selected from the third plurality of ideas in response to third ratings collected from the participants, etc.  
The observations above confirm that the current claims correspond to at least certain metamethods of organizing human activity, which includes fundamental practices; such as: commercial/legal interactions, managing relationships or interactions between people, or social activities.
Moreover, given the claimed steps that generate one or more results based on the evaluation of collected information (e.g. see claim 1, wherein the collected ratings and evaluation time are analyzed to generate a weighted rating; also see claim 18, wherein the collected ratings are analyzed to select a winning idea, and wherein the above process is repeated for a number of rounds, etc.), the current claims also correspond to an evaluation/judgment activity under the group mental processes.   
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
Claims 1-17 recite additional element(s), wherein a computer program product is utilized to perform the recited functions regarding: distributing information to participants (e.g. distributing the plurality of ideas to a group of participants); collecting information (e.g. collecting from each participant a rating for each idea; recording an evaluation time for each participant and each idea); analyzing the collected information to generate one or more results (e.g. forming a weighted rating from each rating and each corresponding evaluation time), etc.  
Similarly, claims 18-20 recite additional element(s), wherein a computer program product is utilized to perform the recited functions regarding: distributing information to participants (e.g. distributing a first plurality of ideas to a group of participants); collecting information (e.g. collecting from each participant a first rating for each idea in the first plurality); generating one or more results based on the analysis of the collected information (e.g. selecting a first winning idea from the first plurality in response to the first ratings); collecting additional information (e.g. collecting a first approval rating from each participant in response to the first winning idea); and wherein one or more of the above steps are repeated for one or more rounds, etc.  
However, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
Applicant’s disclosure further asserts that “any other suitable mechanism” can be used—as an alternative to computers or servers—to implement the steps set forth per FIG 1 of the invention (see [0040] of the specification), which includes the process providing ideas to participants, and collecting the ratings that the participants provided in order to keep or obtain the highest-rated ideas; and wherein the process is repeated for one or more rounds until one gets the highest rated idea. 
The above further demonstrates that the additional element(s) are utilized merely as a tool to facilitate the abstract idea since “any other suitable mechanism” broadly encompasses, for example, the implementation of a pen and paper to perform the claimed method of rating a plurality of ideas, etc.    
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
Note also that the process of utilizing the conventional computer/Internet technology to facilitate the distribution of one or more ideas to one or more participants, including selecting one or more best/winning ideas based on the analysis of ratings collected from one or more of the participants, etc., is directed to a well-understood, routine or conventional activity in the field (e.g. see US 2002/0095392; US 5,995,951; US 2002/0095305; US 6,347,332, etc.).

It is also worth to note, per the original disclosure, that the claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure indicates that software implemented on computers or servers can be used to carry out the steps implemented per FIG 1 of the invention (see [0040]); wherein a website, which is configured to deliver and receive information from participants, is utilized to facilitate the participation; and wherein the website is connected to a particular server that manages the associated data (see [0042]). 
Moreover, Applicant already asserts that “any other suitable mechanism” can be used—as an alternative to computers or servers—to implement the steps set forth per FIG 1 of the invention (see [0040] of the specification); and accordingly, the current claims do not necessarily require an unconventional and non-generic arrangement of the additional elements. In fact, “any other suitable mechanism” encompasses, for example, a pen and paper arrangement to carry out the claimed method of rating a plurality of ideas. 
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-17, 19 and 20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
●	Claim 1-20 further fail to comply with 35 U.S.C.101 since these claims are directed to non-statutory subject matter, such as a computer usable medium, which broadly covers both statutory and non-statutory subject matter (e.g. signal per se). In the instant case, the claims do not positively exclude the non-statutory subject matter. Thus, claims 1-20 further fail to comply with section §101 (e.g. consider an amendment to part of the preamble of each of the independent claims, --comprising a non-transitory computer usable medium--). 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 14-17 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 recites, “tallying the weighted ratings for all the participants and all the ideas . . . ” (emphasis added). 
However, it is unclear whether the participants are also being rated. It is worth noting—per claim 1—that the rating applies only to the ideas, wherein the participants rate the ideas. Consequently, claims 14-17 are ambiguous at least for the reason above.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 8 and 9 are rejected under 35 U.S.C.103(a) as being unpatentable over Hiler 2007/0256093 in view of Huang 2005/0251499.
	Regarding claim 1, Hiler teaches the following claimed limitations: a computer program product, comprising a computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for rating a plurality of ideas ([0049]; [0076] and FIG 2: e.g. a computer based system/method that allows users to rate information content [i.e. plurality of ideas]; wherein the system implements one more client computers that interact with one or more servers over the Internet. Thus, such computer-based system normally involves one or more computer-readable media with computer executable instructions), said method comprising distributing the plurality of ideas to a group of participants ([0049]; [0050]: e.g. the system displays the information content—along with a rating mechanism—to each user of the plurality of users, so that each user rates the information presented to him/her); collecting from each participant a rating for each idea ([0051] lines 1-12: e.g. each user assigns a rating to a piece of the information content by selecting a level/value from a menu, etc.); and forming a weighted rating from each rating ([0051] lines 12-31: e.g. the system applies one or more algorithms to generate, based on the rating that reach user provided, a weighted rating to the information content).
	Hiler does not expressly describe recording an evaluation time for each participant and each idea for the rating.
	However, Huang discloses a system that records an evaluation time that each participant spends when evaluating information on a page; and thereby the system generates a score to each page based on the time the user has spent evaluating the page, including a weighted combination of scores ([0015]; [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Hiler in view of Huang; for example, by incorporating an algorithm that tracks the time that each user spends to evaluate each content item; and wherein the above result is further considered as an additional factor when the system is generating a weighted rating related to the content item etc., so that the authorized user (e.g. an administrator who is managing the rating of content items) would have a better chance to easily recognize the users who properly evaluate content items, and/or the content items that are properly evaluated or reviewed. 
	Regarding claims 8 and 9, Hiler in view of Huang teaches the claimed limitations as discussed above.
	Regarding claim 8, Huang further teaches, the evaluation time corresponds to an amount of time spent by the particular participant rating the particular idea (see [0018] lines 13-17: e.g. the time being tracked is already the time the user spend reviewing a document/information. Also see the modification discussed per claim 1 above since it already applies to claim 8).
	Regarding claim 9, Huang further teaches, the evaluation time corresponds to an amount of time spent by the particular participant rating the particular idea, normalized by a length of the particular idea ([0006]; [0012] lines 1-16: e.g. the system normalizes  the length of time the user spent reviewing a given content based on the length of the content).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hiler in view of Huang; for example, by upgrading the system’s algorithm so that it further includes a time duration normalization subroutine, in order to enable the system to accurately adjust, based on the length of the page/information that each user is reviewing, the amount of time that each user has spent reviewing the page/information, so that a more balanced time would be obtained that reduces the effect of content length.   	





 ●	Claims 2-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiler 2007/0256093 in view of Huang 2005/0251499 and Arellanes 2007/0043718.
	Regarding claim 2, Hiler in view of Huang teaches the claimed limitations as discussed above per claim 1.
	Hiler further teaches that each rating comprises an approval level ranging from positive to negative ([0050], lines 1-10: e.g. the system is already considered to implement “any suitable number and type of rating levels”; and therefore, this encompasses numbers ranging from positive to negative).
Huang further teaches, each evaluation time comprises a length ranging from short to long ([0012] lines 8-11: also see the discussion presented with respect to claim 1).
Hiler , as modified above, does not expressly describe that each weighted rating comprises an approval level ranging from positive to negative.
However, Arellanes discloses a system that assigns, based on a feedback(s) received from one or more users, a weight to a page that involves information; and wherein the weight being assigned ranges from positive to negative ([0067]; [0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify the invention of Hiler in view of Arellanes by incorporating an algorithm that associates one or more positive or negative weights based on the feedback or rating gathered from one or more of the users, in order to enable, for example, the authorized user (e.g. the system administrator) to easily filter content items that are helpful from those that are insignificant. 
	Regarding claims 3-7, Hiler in view of Huang and further in view of Arellanes teaches the claimed limitations as discussed above. 
	Each of claims 3-7 is directed to one or more preferred or relative types of weightings; such as, assigning a more/less positive weight, or assigning a more/less negative weight, etc. 
Although the prior art does not expressly describe the relative weights, as recited per each of claims 3-7, Hiler already describes that a suitable weighting algorithms can be used to generate weighted ratings (e.g. see [0048]; [0051]). 
In addition, Huang already describes the process of assigning a score based on the length of time a user spent reading or reviewing a content item ([0006]; [0012]); and wherein Arellanes describes an exemplary scenario where the system assigns, based on a feedback received from a user, a more/less positive weight or a more/less negative weight to a content item ([0067]; [0068]).
 Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to further modify Hiler’s system; for example, by incorporating one or more preferred weighting schemes that the authorized user—the administrator—desires; such as, assigning a relatively more/less positive weight, or a relatively more/less negative weight, depending on one or more factors (e.g.; the historical content rating accuracy of the user; the time the user spent reviewing the content item,  etc.), so that the system would assign relative weights to each of the one or more content items based on the consideration of the factor(s) that the administrator specified; and thereby making the system more adaptive to the user’s preferences.  

●	Claim 10 is rejected under 35 U.S.C.103(a) as being unpatentable over Hiler 2007/0256093 in view of Huang 2005/0251499 and in view of MacLean 2009/0138472.
	Regarding claim 10, Hiler in view of Huang teaches the claimed limitations as discussed above.
	Hiler, as modified per Huang, already teaches that the evaluation time corresponds to an amount of time spent by the particular participant rating the particular idea; and wherein the amount of time is normalized based on the length of the content (Huang: [0012]: e.g. “a page of longer content would take longer to read than a page of shorter content” implies that a page of longer content has more words that a page or shorter content).  
However, Hiler, as modified above, does not expressly describe that the amount of time spent is further normalized by a complexity of words of the particular idea.
	However, MacLean describes the process of ranking an article (e.g. a newsletter, etc.) according to the time spent by a user viewing the article, wherein the time spent is normalized based on one or more factors, including the number of words in the article, complexity of the article, etc. ([0046]; [0060] to [0064]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hiler in view of Huang and in view of MacLean; for example, by incorporating an algorithm that analyzes one or more factors (e.g. number of words in the content item; complexity of the content item, etc.) that affect content item reviewing, and wherein the system applies one or more of these factors to normalize or adjust the amount of time the user(s) spent reviewing the content item/idea, etc., in order to reduce the effect of one or more of the factors in determining the result, such as the weighted rating, that the system generates.  
●	Claims 11-13 are rejected under 35 U.S.C.103(a) as being unpatentable over Hiler 2007/0256093 in view of Huang 2005/0251499 and in view of Fan 61/141,976.
Regarding claim 11, Hiler in view of Huang teaches the claimed limitations as discussed above per claim 1.
Although Huang further teaches that the evaluation time corresponds to an amount of time spent by the particular participant rating the particular idea, wherein the evaluation time is normalized (see [0012]), Huang does not expressly describe that the normalizing is based on a reading rate of the particular participant.
However, Fan discloses a system that evaluates a user’s interaction with a content item (e.g. email) in order determine a reading time for the content item; wherein the system determines—based on various thread portions the user has read—the user’s speed of reading (i.e. the user’s reading rate); and wherein the system considers the user’s speed of reading when setting the reading time ([0037]; [0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hiler in view of Huang and in view of Fan; for example, by upgrading the system’s algorithm to incorporate a time duration normalization algorithm, including a subroutine that determines the reading speed of the user based on various content items the user has reviewed during ratings, etc., so that the system further considerers the user’s reading speed when normalizing the user’s reading time, so that the system would generate a more accurate result.  

Regarding claims 12 and 13, Hiler in view of Huang and in view of Fan teaches the claimed limitations as discussed above per claim 11.
The following limitations, “the reading rate of the particular participant is determined from an amount of time spent by the particular participant reading a set of instructions” (per claim 12) and “the reading rate of the particular participant is determined from amounts of time spent by the particular participant rating other ideas in the plurality” (per claim 13) are already addressed per the modification discussed with respect to claim 11. 
Particularly, the modified system already incorporates an algorithm that determines the reading speed (i.e. the reading rate) of the user based on various content items the user has reviewed during ratings. Accordingly, the various content items correspond to the set of instructions (per claim 12) and/or other ideas in the plurality (per claim 13). 
Note that the limitations “set of instructions” (per claim 12) and “other ideas” (per claim 13) are merely indicating information, i.e., nonfunctional descriptive matter.  
●	Claims 14-17 are rejected under 35 U.S.C.103(a) as being unpatentable over Hiler 2007/0256093 in view of Huang 2005/0251499, in view of Ferguson 7,158,960.
	Regarding claim 14, Hiler in view of Huang teaches the claimed limitations as discussed above.
	Hiler further teaches, tallying the weighted ratings for all the participants and all the ideas; forming an idea rating for each idea, each idea rating being formed from the weighted ratings for all the participants for the corresponding idea ([0051], lines 12-25: e.g. the system already implements a rating generation module that assigns a weight to each rated idea; and it further generates a weighted average rating for the content item(s) according to the weighted user ratings, etc.). 
Hiler, as modified per Huang, does not expressly describe sorting the ideas by their corresponding idea ratings; and selecting a subset of the ideas having the highest corresponding idea ratings.
However, Ferguson teaches a system that allows users to rate a plurality of proposals/ideas, wherein the system sorts ideas by their corresponding idea ratings; and further selects a subset of the ideas having the highest corresponding idea ratings (col.4, lines 65-67 and col.5, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hiler in view of Ferguson; for example, by incorporating an algorithm that sorts the content items based on their ratings, and wherein one or more sets of ideas are generated based on ideas that received highest rating, etc., in order to enable the authorized user, such as the administrator, to easily select or identify content items that are readily acceptable to users.  
	Regarding claims 15 and 16, Hiler in view of Huang and further in view of Ferguson teaches the claimed limitations as discussed above.
	Ferguson further teaches, the selected subset comprises the idea having the highest corresponding idea rating (col.5, lines 4-8); the selected subset includes at least two ideas (col.5, lines 4-8: e.g. contents that have equal ratings).
	Accordingly, for the same reason indicated above, one of ordinary skill in the art would be motivated, at the time the invention was made, to further modify the invention of Hiler in view of Ferguson; for example, by incorporating an algorithm that sorts the content items based on their ratings, and wherein one or more sets of ideas are generated based on ideas that received highest rating, etc., in order to enable the authorized user, such as the administrator, to easily select or identify content items that are readily acceptable to users.  
Regarding claim 17, Hiler in view of Huang and further in view of Ferguson teaches the claimed limitations as discussed above.
Ferguson further teaches, the selected subset is presented to the group of participants for additional rating (col.5, lines 9-13).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify the invention of Hiler in view of Ferguson; for example, by upgrading the system’s algorithm, so that the one or more sets of ideas, which are generated based on ideas that received highest rating, are redistributed to one or more of the users, in order to enable the users to reassess the ideas and refine their ratings, etc., so that a more accurate/refined rating would be obtained for one or more of the content items/ideas.
●	Claims 18-20 are rejected under 35 U.S.C.103(a) as being unpatentable over Ferguson 7,158,960.
	Regarding claim 18, Ferguson teaches the following claimed limitations: a computer program product, comprising a computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for rating a plurality of ideas (col.3, lines 58-65 and col.4, lines 10-15: e.g. a system that comprises one or more computing devices that communicate with one or more serves via a communication network. Thus, such system already comprises one or more computer usable medium with computer executable instructions), said method comprising distributing a first plurality of ideas to a group of participants (col.5, lines 62-67; col.6, lines 12-20: e.g. the system distributes initial proposals—i.e. a first plurality of ideas—to a group of users); collecting from each participant a first rating for each idea in the first plurality; selecting a first winning idea from the first plurality in response to the first ratings (col.6, lines 21-26: e.g. the system gathers the ranking that the users provided to the plurality of proposals/ideas; and thereby the system selects, based on the ranking, one or more ideas that will proceed to the next round. Accordingly, the system selects at least one wining idea from the first plurality of ideas); distributing a second plurality of ideas to the group of participants; collecting from each participant a second rating for each idea in the second plurality (col.6 lines 21-26; col.7, lines 30-42: e.g. the number of ideas selected after the first round, which correspond to the second plurality of idea, are redistributed to the users in the second round; and thereby the system gathers rankings that the users provided to the second plurality of ideas); selecting a second winning idea from the second plurality in response to the second ratings; determining a third plurality of ideas (col.7, lines 47-55: e.g. the system selects, based on ranking that the users provided in the second round, a number of ideas that will proceed to the next—i.e. third—round. The number of ideas selected  in this stage correspond to a third plurality of ideas); distributing a third plurality of ideas to the group of participants; collecting from each participant a third rating for each idea in the third plurality (col.7, lines 58-65: e.g. the system repeats the process, wherein the third plurality of ideas are distributed to the users; and thereby rankings related to the third plurality of ideas is collected); and selecting a third winning idea from the third plurality in response to the third ratings (col.8, lines 4-15; also see FIG 15: e.g. the system selects, based on the rankings that the users provided in the third round, at least one final idea from the third plurality of ideas).
Although Ferguson does not expressly describe collecting a first/second approval rating from each participant in response to the first/second winning idea, Ferguson already teaches that the system solicits the users to update the highest ranked proposals or ideas, including providing ranking to the updated proposals (see col.7, lines 12-20 and lines 30-40). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ferguson’s system; for example, by providing an option that further solicits, during one or more rounds, the users to indicate agreement or disagreement regarding at least one highest ranked idea, wherein each user also has the option to provide reasoning, etc., in order to help the authorized user—such as the administrator—to further assess the reliability of one or more proposals/ideas that receive highest ranking.  
Ferguson teaches the claimed limitations as discussed above. Ferguson further teaches:
Regarding claim 19, the third plurality of ideas has a subject matter determined by the first and second approval ratings (col.7, lines 50-65: e.g. the proposals/ideas that proceed to the third round are based on the rankings made during the first and second rounds; and the user further provide, per the modification discussed with respect to claim 18, approval ratings during one or more of the rounds, i.e. first and second approval ratings).
Regarding claim 20, Ferguson further teaches, the subject matter of the third plurality of ideas is changed from a predetermined subject matter (col.7, lines 12-29: e.g. the users already updates one or more of the ideas during one or more rounds).

Although Ferguson does not expressly state that the above update is in response to a low second approval rating, the expression “low rating”  is merely a relative term. In this regard, it is understood that the ranking that each idea receives is not necessarily equal; and therefore, one or more of the proposals/ideas are assumed to receive “low rating”. 
Accordingly, since Ferguson already allows the users to update one or more of the proposals/ideas (col.7, lines 12-29), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ferguson’s system; for example, by providing each user with various reasons for modifying or updating a given proposal/idea (e.g. the length or complexity of the idea; feasibility of the idea; high or low rating associated with the idea, etc.), so that one or more of the proposals/ideas would be modified to meet the interest of the administrator and/or one or more of the users. 










Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of the patent US 8,494,436 in view of Huang 2005/0251499.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
For example, claim 1 of the patent encompasses all features of claim 1 of the current application, except that claim 1 of the patent does not recite the features directed to recording an evaluation time for each participant and idea, and forming a weighted rating based on each rating and evaluation time. 
However, Huang discloses a system that records an evaluation time that each participant spends when evaluating information on a page; and thereby the system generates a score to each page based on the time the user has spent evaluating the page, including a weighted combination of scores ([0015]; [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the features of claim 1 of the patent in view of Huang; for example, by incorporating a feature that tracks the time that each user has spent to evaluate each page/idea during the rating process; wherein the feature further generates a weighted score to each page/idea based on the evaluation of the time and rating that correspond to the page/idea, etc., so that the authorized user (e.g. an administrator who is managing the rating of ideas) would have a better chance to easily recognize the pages/ideas that are properly evaluated. 
Claims 18-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of the patent US 8,494,436.  
For instance, claim 1 of the patent encompasses all features of claim 18 of the current application, except that claim 1 of the patent does not recite the features directed to collecting a first/second approval rating regarding the first/second wining idea.
However, given the features of claim 1, which involves redistributing wining ideas to the participants during subsequent rounds, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the features of claim 1 of the patent; for example, by incorporating an additional step that requires each participant to indicate—during one or more rounds—their agreement or disagreement regarding the winning idea, so that the authorized user (e.g. an administrator who is managing the rating of ideas) would have a further means to determine the quality of one or more of the ideas.  
Although exemplary analysis is presented based on claims 1 and 18, similar type of analysis applies to the rest of the claims. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715